DETAILED ACTION
Claims 1, 6, and 11 are pending. Claims dated 08/12/2022 are being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejections to the claims under 35 U.S.C. § 103:
In p. 8 of remarks, Applicant argues, “Therefore, Nobori fails to teach camera parameter can be acquired from an electronic map and an orientation sensor as claimed in amended claim 1.”

Applicant’s argument with respect to the above claim limitation is moot because Applicant is arguing only one alternative, but the claim limitation that the Applicant is arguing recites a list of alternatives to define the claim. Specifically, the claim limitation in claim 1 recites, inter alia, 
“…the position and orientation information of the camera are stored in the server or acquired from an electronic map and an orientation sensor”
Nobori was used to teach that the position and orientation information of the camera are stored in the server (as noted in the non-final rejection dated 07/07/2022), which reads on the above claim limitation. Applicant is reminded that “[w]hen a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art”. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2143.03.

In p. 9 of remarks, Applicant argues, “Abari, Rybski, Chang, and Nobori, alone or in any combinations thereof, fail to disclose, teach or suggest the above-emphasized feature of amended independent claim 1. Independent claim 1, as amended, does not read on either of these references. Applicant respectfully requests the rejections of claim 1 be reconsidered and withdrawn”.
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, the thrust of Applicant’s arguments pertains to limitations that were not present in the claims dated 05/27/2022, and these limitations are therefore subject to further search and/or consideration. After further search and consideration, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Objections
Claims 1, 6, and 11 are objected to because of the following informality: “use’s” (in the underlined amended language of claim text with markings).
In reviewing the disclosure to find a proper interpretation of the term “use’s”, the Examiner finds that Applicant’s specification in para. [0016] states: 
“…control the flight of the drone 40 according to a user's operation on the hand-held remote control.”
The Examiner believes the Applicant has intended to instead state “user’s”, and for examination purposes the Examiner has interpreted the limitation “use’s” as “user’s”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abari et al. (US 20190204425 A1), in view of Chang et al. (US 8662676 B1), in view of Rybski (US 20160245899 A1), in view of Nobori et al. (US 20180316905 A1), in view of Yang et al. (US 20200272144 A1) and herein after will be referred to as Abari, Chang, Rybski, Nobori, and Yang respectively.

Regarding claim 1, Abari teaches a camera calibration system (FIG. 7 illustrates an example drone with a calibration target) comprising: 
a server ([0066] The transportation management system 960 may provide instructions to the service vehicle 904, such as instructing the vehicle 904 or its driver where to drive to, when and how to prepare its calibration targets, the location and/or calibration needs of the autonomous vehicle 940, etc.); 
The examiner interprets that the transportation management system is a server; see cited paragraph [0066].
a camera communicatively coupled to the server (Fig. 7 sensor array 144; [0030] sensor array 144 includes optical cameras); 
5a drone communicatively coupled to the server (Fig. 7 drone 702); 
and an identification pattern coupled to or directly embedded on the drone (Fig. 7 drone 702 is coupled to a calibration target); 
wherein the server: controls the drone to fly at a calibration distance ([0054] drone 702 may be autonomously piloted to the location of AV 140 from the location of a service facility to fly the pre-determined path about AV 140 during calibration of the sensors of sensor array)
according to position and orientation information of the camera ([0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; supported by [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use)
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
The examiner interprets that a relative position to an object is an example of orientation as defined by dictionary.com
and position information and a distance setting rule of the drone (Fig. 7 dashed lines show predetermined path; [0054] the pre-determined calibration path autonomously piloted by drone 702; [0054] As described above, the computing system may receive positioning information of calibration target 102 relative to AV 140 from drone 702, the service vehicle, or a transportation management system/fleet management system), 
The examiner interprets that the calibration path includes position information and a distance setting rule
wherein the drone flies in a plurality of positions at the 10calibration distance ([0054] drone flies in a predetermined path)
 	and flies in at least one plane (Fig. 7 spiral path is a single plane).
While Abari teaches that a calibration routine is conducted ([0054] the computing system of AV 140 may initiate a calibration routine, described above, in response to receiving the positioning information of calibration target 102) 
and controls the camera to acquire a plurality of images of the identification pattern ([0055] As described above, the determination the first sensor may need recalibration may be determined when a difference between images captured by two optical cameras exceeds a certain threshold beyond the calibration reference);
Abari does not explicitly teach: controls the camera to acquire at least one image of the identification pattern at each of the plurality of positions and obtains parameters of the camera by performing calibration on the camera according to the acquired plurality of images. 
However, Abari does suggest but does not explicitly teach in a single embodiment wherein the camera is controlled to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtains parameters of the camera by performing calibration on the camera according to the acquired plurality of images ([0045] “this disclosure contemplates any suitable combination of any suitable components, devices, or systems carrying out any suitable steps of the method of FIG. 5” where it can be seen that Fig. 5 shows a flowchart of the method steps of the embodiment shown in Fig. 1) 
Abari explicitly discloses in the embodiment wherein the vehicle is on a platform wherein the camera is controlled to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtains parameters of the camera by performing calibration on the camera according to the acquired plurality of images ([0037] As platform 104 spins around and sensor array 144 collects images and LIDAR point clouds. The collected images and LIDAR point clouds are sent to the calibration software and the calibration software may use the data to solve for the extrinsic calibration parameters for both optical cameras and LIDAR of sensor array 144.)
It would have been obvious to a person of ordinary skill in the art to modify Abari’s embodiment that uses a drone to more explicitly disclose controlling the camera to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtains parameters of the camera by performing calibration on the camera according to the acquired plurality of images because doing so improves the flexibility of the system. 
Abari also teaches determines if the obtained parameters ([0048] image pixel locations) meet a preset standard ([0048] must meet a reprojection error of less than 1).
Abari does not explicitly teach: and controls the drone to fly a displacement amount away from the camera according to the distance setting rule when the parameters do not meet the preset standard.  
However, Chang teaches determines if the obtained parameters meet a preset standard (see Examiner note below);
and controls the a positioning platform to move a displacement amount away from the camera according to the distance setting rule (Fig. 1 linear motion 112; further supported by: col 3 ln 56-61 The linear motion 118 between the target 110 and the camera 102 allows for changes in pose during the calibration process. For example, the positioning platform 116 may be configured to move the target 110 towards or away or left or right relative to the camera 102 by actuating one or more motors).
when the parameters do not meet the preset standard and move at the displacement amount (see Examiner note below) 
Examiner Note: The examiner understands that the positioning platform moves when a pre-determined level of accuracy is not met (col 7 ln 49-55 At 614, a determination is made as to when a pre-determined level of accuracy is achieved. When at 614 the pre-determined level of accuracy is not achieved, the process continues to 618 where additional iterations of poses and images are acquired and used to generate and refine the calibration data.; supported by Fig. 6 step 618, 620, 622, and 614)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Abari to incorporate the teachings of Chang with the feature that moves the target (away and forward from the camera), allowing the target as taught by Abari to fly a displacement amount away from the camera according to the distance setting rule when the parameters do not meet the preset standard and fly at the displacement amount for the purpose of achieving a suitable accuracy for calibration. 
Abari, in view of Chang does not explicitly teach: controls the drone to fly in multiple planes and in multiple angles.  
However, Rybski teaches controls the drone to fly in multiple planes and in multiple angles (Fig. 2, the UAV with a calibration target coupled flies in a predetermined path 34 in multiple planes (moving down and left/right) and in multiple angles (see Fig. 2 predetermined path 34 has multiple different angles/curves).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Abari, in view of Chang to incorporate Rybski to include controlling the drone to fly in multiple planes and in multiple angles because doing so “allows the target to move along the entire field of view of some areas of the field of view multiple times” (Rybski [0018]).
Abari, in view of Chang, in view of Rybski also teaches: and plans a flight path of the drone according to a preset rule (Abari [0054] drone 702 may be autonomously piloted to the location of AV 140 from the location of a service facility to fly the pre-determined path about AV 140 during calibration of the sensors of sensor array)
according to the position and orientation information of the camera and the position information of the drone (Abari [0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; supported by Abari [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use);
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
10the preset rule defines a direction, a sequence, and a distance in which the drone flies in each plane (Abari [0038] predetermined path – modified to include flying in each plane see predetermined path in Rybski Fig. 2 cited above).  
Abari, in view of Chang, in view of Rybski does not explicitly teach: the position and orientation information of the camera are stored in the server or acquired from an electronic map and an orientation sensor
However, Nobori teaches the position and orientation information of the camera are stored in the server or acquired from an electronic map and an orientation sensor (Fig. 4 image capturing unit 100; Fig. 4 computer 300; [0087] a computer 300 corresponding to the image processing unit 110; Fig. 1 camera parameter storage unit 114 in image processing unit 110; [0082] The camera parameter storage unit 114 prestores at least the camera parameter set of each of the cameras 101a and 101b and occlusion information which is information regarding an area occluded in the camera image by the image capturing unit 100. The camera parameter set of each of the cameras 101 a and 101 b may include an external parameter set, such as the position and orientation of the camera, and an internal parameter set, such as the distortion and focal length of the lens of the camera; [0076] The camera parameter set calculation apparatus 111 of the image processing unit 110 updates the camera parameter set stored in the camera parameter storage unit 114).
In Nobori, Examiner interprets “the image capturing unit 100” corresponds to “the camera”, and “the computer 300” corresponds to “the server”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Abari, in view of Chang, in view of Rybski to incorporate the teachings of Nobori to include the position and orientation information of the camera are stored in the server or acquired from an electronic map and an orientation sensor, because doing so allows self-calibration, and by extension allowing automatic calibration, using at least the stored position and orientation information (Nobori [0050]).
Abari, in view of Chang, in view of Rybski, in view of Nobori does not explicitly teach: selectively controls the drone to fly according to a use’s operation on a hand-held remote control.
However, Yang teaches selectively controls the drone to fly according to a use’s operation on a hand-held remote control ([0062] The remote device 14 preferably controls the aerial vehicle 12 through the client 16 (e.g., a native application, browser application, etc.), but can otherwise control the aerial vehicle 12. The remote computing system can be a user device, remote server system, connected appliance, or be any other suitable system. Examples of the user device include a remote controller, tablet, smartphone, mobile phone, laptop, watch, wearable device (e.g., glasses), or any other suitable user device; see Fig. 9 for user 18 operation on a hand-held remote control 14; [0096] “the drone would fly along the aiming direction of this controller when user pushes on the specific button”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Abari, in view of Chang, in view of Rybski, in view of Nobori to incorporate the teachings of Yang to include selectively controls the drone to fly according to a use’s operation on a hand-held remote control, for the motivation of improving the flexibility of the drone by providing another way to control the drone. This by extension, enables the user to control the drone even during flight (Yang [0056] stabilize the aerial vehicle during flight […] based on remote control instructions), and also allows automatic control the drone in a relatively easy manner with a single click (Yang [0085] one-click aiming feature).

Regarding claim 6, Abari teaches a camera calibration method comprising: 
obtaining position information and orientation information of a camera and position information of a drone ([0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use)
Examiner understands that for the AV to know the distance of the calibration targets, it must know the position of the drone as the calibration target is coupled to the drone.
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
The examiner interprets that a relative position to an object is an example of orientation as defined by dictionary.com
the drone coupled to or directly embedded on an identification pattern (Fig 7 drone 702 is coupled to a calibration target);
controlling the drone to fly in front of the camera at a calibration distance ([0054] drone 702 may be autonomously piloted to the location of AV 140 from the location of a service facility to fly the pre-determined path about AV 140 during calibration of the sensors of sensor array)
according to the position and orientation information of the camera ([0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; supported by [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use)
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
The examiner interprets that a relative position to an object is an example of orientation as defined by dictionary.com
and the position information and a distance setting rule of the drone (Fig. 7 dashed lines show predetermined path; [0054] the pre-determined calibration path autonomously piloted by drone 702; [0054] As described above, the computing system may receive positioning information of calibration target 102 relative to AV 140 from drone 702, the service vehicle, or a transportation management system/fleet management system), 
The examiner interprets that the calibration path includes position information and a distance setting rule
wherein the drone flies in a plurality of positions at the calibration distance ([0054] drone flies in a predetermined path)
and flies in at least one plane (Fig. 7 spiral path is a single plane); 
Abari does not explicitly teach: controlling the camera to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images 
However, Abari does suggest but does not explicitly teach in a single embodiment wherein the camera is controlled to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images ([0045] “this disclosure contemplates any suitable combination of any suitable components, devices, or systems carrying out any suitable steps of the method of FIG. 5” where it can be seen that Fig. 5 shows a flowchart of the method steps of the embodiment shown in Fig. 1) 
Abari explicitly discloses in the embodiment wherein the vehicle is on a platform wherein the camera is controlled to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images ([0037] As platform 104 spins around and sensor array 144 collects images and LIDAR point clouds. The collected images and LIDAR point clouds are sent to the calibration software and the calibration software may use the data to solve for the extrinsic calibration parameters for both optical cameras and LIDAR of sensor array 144.)
It would have been obvious to a person of ordinary skill in the art to modify Abari’s embodiment that uses a drone to more explicitly disclose controlling the camera to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images because doing so improves the flexibility of the system. 
Abari also teaches determining if the obtained parameters ([0048] image pixel locations) meet a preset standard ([0048] must meet a reprojection error of less than 1).
Abari does not explicitly teach: and controlling the drone to fly a displacement amount away from the camera according to the distance setting rule when the parameters do not meet the preset standard.  
However, Chang teaches determines if the obtained parameters meet a preset standard (see Examiner note below);
and controlling the a positioning platform to move a displacement amount away from the camera according to the distance setting rule (Fig. 1 linear motion 112; further supported by: col 3 ln 56-61 The linear motion 118 between the target 110 and the camera 102 allows for changes in pose during the calibration process. For example, the positioning platform 116 may be configured to move the target 110 towards or away or left or right relative to the camera 102 by actuating one or more motors).
when the parameters do not meet the preset standard and move at the displacement amount (see Examiner note below) 
Examiner Note: The examiner understands that the positioning platform moves when a pre-determined level of accuracy is not met (col 7 ln 49-55 At 614, a determination is made as to when a pre-determined level of accuracy is achieved. When at 614 the pre-determined level of accuracy is not achieved, the process continues to 618 where additional iterations of poses and images are acquired and used to generate and refine the calibration data.; supported by Fig. 6 step 618, 620, 622, and 614)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Abari to incorporate the teachings of Chang with the feature that moves the target (away and forward from the camera), allowing the target as taught by Abari to fly a displacement amount away from the camera according to the distance setting rule when the parameters do not meet the preset standard and fly at the displacement amount for the purpose of achieving a suitable accuracy for calibration. 
Abari, in view of Chang does not explicitly teach: controlling the drone to fly in multiple planes and in multiple angles.  
However, Rybski teaches controlling the drone to fly in multiple planes and in multiple angles (Fig. 2, the UAV with a calibration target coupled flies in a predetermined path 34 in multiple planes (moving down and left/right) and in multiple angles (see Fig. 2 predetermined path 34 has multiple different angles/curves).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Abari, in view of Chang to incorporate Rybski to include controlling the drone to fly in multiple planes and in multiple angles because doing so “allows the target to move along the entire field of view of some areas of the field of view multiple times” (Rybski [0018]).
Abari, in view of Chang, in view of Rybski also teaches: planning a flight path of the drone according to a preset rule (Abari [0054] drone 702 may be autonomously piloted to the location of AV 140 from the location of a service facility to fly the pre-determined path about AV 140 during calibration of the sensors of sensor array)
according to the position and orientation information of the camera and the position information of the drone (Abari [0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; supported by Abari [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use);
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
10the preset rule defines a direction, a sequence, and a distance in which the drone flies in each plane (Abari [0038] predetermined path – modified to include flying in each plane see predetermined path in Rybski Fig. 2 cited above).  
Abari, in view of Chang, in view of Rybski does not explicitly teach: the position and orientation information of the camera are stored in the server or acquired from an electronic map and an orientation sensor
However, Nobori teaches the position and orientation information of the camera are stored in the server or acquired from an electronic map and an orientation sensor (Fig. 4 image capturing unit 100; Fig. 4 computer 300; [0087] a computer 300 corresponding to the image processing unit 110; Fig. 1 camera parameter storage unit 114 in image processing unit 110; [0082] The camera parameter storage unit 114 prestores at least the camera parameter set of each of the cameras 101a and 101b and occlusion information which is information regarding an area occluded in the camera image by the image capturing unit 100. The camera parameter set of each of the cameras 101 a and 101 b may include an external parameter set, such as the position and orientation of the camera, and an internal parameter set, such as the distortion and focal length of the lens of the camera; [0076] The camera parameter set calculation apparatus 111 of the image processing unit 110 updates the camera parameter set stored in the camera parameter storage unit 114).
In Nobori, Examiner interprets “the image capturing unit 100” corresponds to “the camera”, and “the computer 300” corresponds to “the server”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Abari, in view of Chang, in view of Rybski to incorporate the teachings of Nobori to include the position and orientation information of the camera are stored in the server or acquired from an electronic map and an orientation sensor, because doing so allows self-calibration, and by extension allowing automatic calibration, using at least the stored position and orientation information (Nobori [0050]).
Abari, in view of Chang, in view of Rybski, in view of Nobori does not explicitly teach: selectively controlling the drone to fly according to a use’s operation on a hand-held remote control.
However, Yang teaches selectively controlling the drone to fly according to a use’s operation on a hand-held remote control ([0062] The remote device 14 preferably controls the aerial vehicle 12 through the client 16 (e.g., a native application, browser application, etc.), but can otherwise control the aerial vehicle 12. The remote computing system can be a user device, remote server system, connected appliance, or be any other suitable system. Examples of the user device include a remote controller, tablet, smartphone, mobile phone, laptop, watch, wearable device (e.g., glasses), or any other suitable user device; see Fig. 9 for user 18 operation on a hand-held remote control 14; [0096] “the drone would fly along the aiming direction of this controller when user pushes on the specific button”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Abari, in view of Chang, in view of Rybski, in view of Nobori to incorporate the teachings of Yang to include selectively controlling the drone to fly according to a use’s operation on a hand-held remote control, for the motivation of improving the flexibility of the drone by providing another way to control the drone. This by extension, enables the user to control the drone even during flight (Yang [0056] stabilize the aerial vehicle during flight […] based on remote control instructions), and also allows automatic control the drone in a relatively easy manner with a single click (Yang [0085] one-click aiming feature).

Regarding claim 11, Abari teaches a non-transitory storage medium having stored thereon instructions that, when executed by a processor of a computing device, causes the processor to execute instructions of a camera calibration method (Fig. 10. computer system; [0077-0078] computer system 1000 includes a processor…processor 1002 includes hardware for executing instructions…) 
the method comprising: obtaining position information and orientation information of a camera and position information of a drone ([0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use)
Examiner understands that for the AV to know the distance of the calibration targets, it must know the position of the drone as the calibration target is coupled to the drone.
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
The examiner interprets that a relative position to an object is an example of orientation as defined by dictionary.com
the drone coupled to or directly embedded on an identification pattern (Fig 7 drone 702 is coupled to a calibration target);
controlling the drone to fly in front of the camera at a calibration distance ([0054] drone 702 may be autonomously piloted to the location of AV 140 from the location of a service facility to fly the pre-determined path about AV 140 during calibration of the sensors of sensor array)
according to the position and orientation information of the camera ([0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; supported by [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use)
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
The examiner interprets that a relative position to an object is an example of orientation as defined by dictionary.com
and the position information and a distance setting rule of the drone (Fig. 7 dashed lines show predetermined path; [0054] the pre-determined calibration path autonomously piloted by drone 702; [0054] As described above, the computing system may receive positioning information of calibration target 102 relative to AV 140 from drone 702, the service vehicle, or a transportation management system/fleet management system), 
The examiner interprets that the calibration path includes position information and a distance setting rule
wherein the drone flies in a plurality of positions at the calibration distance ([0054] drone flies in a predetermined path)
and flies in at least one plane (Fig. 7 spiral path is a single plane); 
Abari does not explicitly teach: controlling the camera to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images 
However, Abari does suggest but does not explicitly teach in a single embodiment wherein the camera is controlled to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images ([0045] “this disclosure contemplates any suitable combination of any suitable components, devices, or systems carrying out any suitable steps of the method of FIG. 5” where it can be seen that Fig. 5 shows a flowchart of the method steps of the embodiment shown in Fig. 1) 
Abari explicitly discloses in the embodiment wherein the vehicle is on a platform wherein the camera is controlled to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images ([0037] As platform 104 spins around and sensor array 144 collects images and LIDAR point clouds. The collected images and LIDAR point clouds are sent to the calibration software and the calibration software may use the data to solve for the extrinsic calibration parameters for both optical cameras and LIDAR of sensor array 144.)
It would have been obvious to a person of ordinary skill in the art to modify Abari’s embodiment that uses a drone to more explicitly disclose controlling the camera to acquire at least one image of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images because doing so improves the flexibility of the system. 
Abari also teaches determining if the obtained parameters ([0048] image pixel locations) meet a preset standard ([0048] must meet a reprojection error of less than 1).
Abari does not explicitly teach: and controlling the drone to fly a displacement amount away from the camera according to the distance setting rule when the parameters do not meet the preset standard.  
However, Chang teaches determines if the obtained parameters meet a preset standard (see Examiner note below);
and controlling the a positioning platform to move a displacement amount away from the camera according to the distance setting rule (Fig. 1 linear motion 112; further supported by: col 3 ln 56-61 The linear motion 118 between the target 110 and the camera 102 allows for changes in pose during the calibration process. For example, the positioning platform 116 may be configured to move the target 110 towards or away or left or right relative to the camera 102 by actuating one or more motors).
when the parameters do not meet the preset standard and move at the displacement amount (see Examiner note below) 
Examiner Note: The examiner understands that the positioning platform moves when a pre-determined level of accuracy is not met (col 7 ln 49-55 At 614, a determination is made as to when a pre-determined level of accuracy is achieved. When at 614 the pre-determined level of accuracy is not achieved, the process continues to 618 where additional iterations of poses and images are acquired and used to generate and refine the calibration data.; supported by Fig. 6 step 618, 620, 622, and 614)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Abari to incorporate the teachings of Chang with the feature that moves the target (away and forward from the camera), allowing the target as taught by Abari to fly a displacement amount away from the camera according to the distance setting rule when the parameters do not meet the preset standard and fly at the displacement amount for the purpose of achieving a suitable accuracy for calibration.
Abari, in view of Chang does not explicitly teach: controlling the drone to fly in multiple planes and in multiple angles.  
However, Rybski teaches controlling the drone to fly in multiple planes and in multiple angles (Fig. 2, the UAV with a calibration target coupled flies in a predetermined path 34 in multiple planes (moving down and left/right) and in multiple angles (see Fig. 2 predetermined path 34 has multiple different angles/curves).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Abari, in view of Chang to incorporate Rybski to include controlling the drone to fly in multiple planes and in multiple angles because doing so “allows the target to move along the entire field of view of some areas of the field of view multiple times” (Rybski [0018]).
Abari, in view of Chang, in view of Rybski also teaches: and planning a flight path of the drone according to a preset rule (Abari [0054] drone 702 may be autonomously piloted to the location of AV 140 from the location of a service facility to fly the pre-determined path about AV 140 during calibration of the sensors of sensor array)
according to the position and orientation information of the camera and the position information of the drone (Abari [0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; supported by Abari [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use);
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
10the preset rule defines a direction, a sequence, and a distance in which the drone flies in each plane (Abari [0038] predetermined path – modified to include flying in each plane see predetermined path in Rybski Fig. 2 cited above).  
Abari, in view of Chang, in view of Rybski does not explicitly teach: the position and orientation information of the camera are stored in the server or acquired from an electronic map and an orientation sensor
However, Nobori teaches the position and orientation information of the camera are stored in the server or acquired from an electronic map and an orientation sensor (Fig. 4 image capturing unit 100; Fig. 4 computer 300; [0087] a computer 300 corresponding to the image processing unit 110; Fig. 1 camera parameter storage unit 114 in image processing unit 110; [0082] The camera parameter storage unit 114 prestores at least the camera parameter set of each of the cameras 101a and 101b and occlusion information which is information regarding an area occluded in the camera image by the image capturing unit 100. The camera parameter set of each of the cameras 101 a and 101 b may include an external parameter set, such as the position and orientation of the camera, and an internal parameter set, such as the distortion and focal length of the lens of the camera; [0076] The camera parameter set calculation apparatus 111 of the image processing unit 110 updates the camera parameter set stored in the camera parameter storage unit 114).
In Nobori, Examiner interprets “the image capturing unit 100” corresponds to “the camera”, and “the computer 300” corresponds to “the server”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Abari, in view of Chang, in view of Rybski to incorporate the teachings of Nobori to include the position and orientation information of the camera are stored in the server or acquired from an electronic map and an orientation sensor, because doing so allows self-calibration, and by extension allowing automatic calibration, using at least the stored position and orientation information (Nobori [0050]).
Abari, in view of Chang, in view of Rybski, in view of Nobori does not explicitly teach: selectively controlling the drone to fly according to a use’s operation on a hand-held remote control.
However, Yang teaches selectively controlling the drone to fly according to a use’s operation on a hand-held remote control ([0062] The remote device 14 preferably controls the aerial vehicle 12 through the client 16 (e.g., a native application, browser application, etc.), but can otherwise control the aerial vehicle 12. The remote computing system can be a user device, remote server system, connected appliance, or be any other suitable system. Examples of the user device include a remote controller, tablet, smartphone, mobile phone, laptop, watch, wearable device (e.g., glasses), or any other suitable user device; see Fig. 9 for user 18 operation on a hand-held remote control 14; [0096] “the drone would fly along the aiming direction of this controller when user pushes on the specific button”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Abari, in view of Chang, in view of Rybski, in view of Nobori to incorporate the teachings of Yang to include selectively controlling the drone to fly according to a use’s operation on a hand-held remote control, for the motivation of improving the flexibility of the drone by providing another way to control the drone. This by extension, enables the user to control the drone even during flight (Yang [0056] stabilize the aerial vehicle during flight […] based on remote control instructions), and also allows automatic control the drone in a relatively easy manner with a single click (Yang [0085] one-click aiming feature).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9986233 B1, Curlander et al., discloses camera calibration using fixed calibration targets
US 10397495 B1, Graber et al., discloses a camera that is calibrated by a mobile sensor calibration structure
US 10853942 B1, Boyd et al, discloses camera calibration in a mobile environment
US 20170221226 A1, Shen et al., discloses camera calibration techniques using well-known patterns (i.e. checkerboard calibration target).
US 20160105649 A1, Pettegrew et al., discloses a camera (PVIS), a drone, and camera calibration using the drone.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661